Exhibit 10.1
KAISER ALUMINUM CORPORATION
Amended and Restated
2006 Equity and Performance Incentive Plan
     1. Purpose. The purpose of the 2006 Equity and Performance Incentive Plan
is to attract and retain directors, officers and other employees of Kaiser
Aluminum Corporation, a Delaware corporation, and its Subsidiaries and to
provide to such persons incentives and rewards for superior performance.
     2. Definitions. As used in this Plan,
          (a) “Appreciation Right” means a right granted pursuant to Section 6
or Section 10 of this Plan, and will include both Tandem Appreciation Rights and
Free-Standing Appreciation Rights.
          (b) “Award” means any award granted pursuant to the Plan.
          (c) “Base Price” means the price to be used as the basis for
determining the Spread upon the exercise of a Free-Standing Appreciation Right
and a Tandem Appreciation Right.
          (d) “Board” means the Board of Directors of the Company.
          (e) “Change in Control” has the meaning provided in an Evidence of
Award.
          (f) “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
          (g) “Committee” means the committee of Non-Employee Directors
appointed by the Board to administer the Plan and, to the extent of any
delegation by the Committee to a subcommittee pursuant to Section 18 of this
Plan, such subcommittee.
          (h) “Common Shares” means the shares of common stock, par value $0.01
per share, of the Company or any security into which such Common Shares may be
changed by reason of any transaction or event of the type referred to in
Section 13 of this Plan.
          (i) “Company” means Kaiser Aluminum Corporation, a Delaware
corporation.
          (j) “Covered Employee” means a Participant who is, or is determined by
the Committee to be likely to become, a “covered employee” within the meaning of
Section 162(m) of the Code (or any successor provision).
          (k) “Date of Grant” means the date specified by the Committee on which
a grant of Option Rights, Appreciation Rights, Performance Shares, Performance
Units or other Awards contemplated by Section 11 of this Plan, or a grant or
sale of Restricted Stock, Restricted Stock Units or other Awards contemplated by
Section 11 of this Plan, will become effective

A-1



--------------------------------------------------------------------------------



 



(which date will not be earlier than the date on which the Committee takes
action with respect thereto).
          (l) “Detrimental Activity” means any conduct or act determined by the
Committee to be injurious, detrimental or prejudicial to any significant
interest of the Company or any Subsidiary, including, without limitation, any
one or more of the following types of activity:

  (i)   Conduct resulting in an accounting restatement due to material
noncompliance with any financial reporting requirement under the U.S. federal
securities laws.     (ii)   Engaging in any activity, as an employee, principal,
agent, or consultant for another entity that competes with the Company in any
actual, researched, or prospective product, service, system, or business
activity for which the Participant has had any direct responsibility during the
last two years of his or her employment with the Company or a Subsidiary, in any
territory in which the Company or a Subsidiary manufactures, sells, markets,
services, or installs such product, service, or system, or engages in such
business activity.     (iii)   Soliciting any employee of the Company or a
Subsidiary to terminate his or her employment with the Company or a Subsidiary.
    (iv)   The disclosure to anyone outside the Company or a Subsidiary, or the
use in other than the Company’s or a Subsidiary’s business, without prior
written authorization from the Company, of any confidential, proprietary or
trade secret information or material relating to the business of the Company and
its Subsidiaries acquired by the Participant during his or her employment with
the Company or its Subsidiaries or while acting as a consultant for the Company
or its Subsidiaries.     (v)   The failure or refusal to disclose promptly and
to assign to the Company upon request all right, title and interest in any
invention or idea, patentable or not, made or conceived by the Participant
during employment by the Company or any Subsidiary, relating in any manner to
the actual or anticipated business, research or development work of the Company
or any Subsidiary or the failure or refusal to do anything reasonably necessary
to enable the Company or any Subsidiary to secure a patent where appropriate in
the United States and in other countries.     (vi)   Activity that results in
Termination for Cause.

          (m) “Director” means a member of the Board of Directors of the
Company.
          (n) “Evidence of Award” means an agreement, certificate, resolution or
other type or form of writing or other evidence approved by the Committee that
sets forth the terms and conditions of the Awards granted. An Evidence of Award
may be in an electronic medium,

A-2



--------------------------------------------------------------------------------



 



may be limited to notation on the books and records of the Company and, with the
approval of the Committee, need not be signed by a representative of the Company
or a Participant.
          (o) “Exchange Act” means the Securities Exchange Act of 1934 and the
rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.
          (p) “Free-Standing Appreciation Right” means an Appreciation Right
granted pursuant to Section 6 or Section 10 of this Plan that is not granted in
tandem with an Option Right.
          (q) “Incentive Stock Option” means an Option Right that is intended to
qualify as an “incentive stock option” under Section 422 of the Code or any
successor provision.
          (r) “Management Objectives” means the measurable performance objective
or objectives established pursuant to this Plan for Participants who have
received grants of Performance Shares or Performance Units or, when so
determined by the Committee, Option Rights, Appreciation Rights, Restricted
Stock, Restricted Stock Units and other Awards pursuant to this Plan. Management
Objectives may be described in terms of Company-wide objectives or in terms of
objectives that are related to the performance of the individual Participant or
of the Subsidiary, division, department, region or function within the Company
or Subsidiary in which the Participant is employed or on which the Participant’s
efforts have the most influence. The Committee may provide, in connection with
the establishment of the Management Objectives, that any evaluation of
performance may include or exclude certain items that may occur during any
fiscal year, including, but not limited to the following: (i) asset write downs;
(ii) litigation or claim judgments or settlements; (iii) the effect of changes
in tax laws, accounting principles, or other laws or provisions affecting
reported results; (iv) any reorganization and restructuring programs; (v)
extraordinary nonrecurring items as described in Financial Accounting Standard
Board Accounting Standards Codification 225-20-20 and/or in management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report to stockholders for the applicable
year; (vi) acquisitions or divestitures; and (vii) foreign exchange gains and
losses. To the extent such inclusions or exclusions affect awards to Covered
Employees that are intended to qualify as performance-based compensation under
Section 162(m) of the Code, they shall be prescribed in a form that meets the
requirements of Section 162(m) of the Code for deductibility. The Management
Objectives may be made relative to the performance of other companies. The
Management Objectives applicable to any Award to a Covered Employee that is
intended to qualify as performance-based compensation under Section 162(m) of
the Code will be based on specified levels of, growth in or performance relative
to peer company performance in, one or more of the following criteria, either
alone or in any combination:

  (i)   Earnings per share;     (ii)   Net income (before or after taxes);    
(iii)   Cash flow;

A-3



--------------------------------------------------------------------------------



 



  (iv)   Return measures (including, but not limited to, return on assets,
revenue, equity or sales);     (v)   Cash flow return on investments;     (vi)  
Earnings before or after taxes, interest, depreciation and amortization;    
(vii)   Growth in sales or revenues;     (viii)   Share price (including, but
not limited to, growth measures and total shareholder return);     (ix)  
Operating measures (including, but not limited to, operating margin and
operating costs); and     (x)   Any of the above criteria as compared to the
performance of a published or a special index deemed applicable by the
Committee, including, but not limited to, the Standard & Poor’s 500 Stock Index.

          If the Committee determines that a change in the business, operations,
corporate structure or capital structure of the Company, or the manner in which
the Company conducts its business, or other events or circumstances render the
Management Objectives unsuitable, the Committee may in its discretion modify
such Management Objectives or the related minimum acceptable level of
achievement, in whole or in part, as the Committee deems appropriate and
equitable, except in the case of a Covered Employee where such action would
result in the loss of the otherwise available exemption of the Award under
Section 162(m) of the Code. In such case, the Committee will not make any
modification of the Management Objectives or minimum acceptable level of
achievement with respect to such Covered Employee.
          (s) “Market Value per Share” means, as of any particular date, (i) the
closing sale price per Common Share as reported on the principal securities
exchange, association or quotation system on which Common Shares are then
trading, or if there are no sales on such day, on the next preceding trading day
during which a sale occurred, or (ii) if clause (i) does not apply, the fair
market value of the Common Shares as determined by the Board.
          (t) “Non-Employee Director” means a Person who is a “non-employee
director” of the Company within the meaning of Rule 16b-3 of the Securities and
Exchange Commission promulgated under the Exchange Act.
          (u) “Non-Qualified Stock Option” means an Option Right that is not an
Incentive Stock Option.
          (v) “Option” means an Incentive Stock Option or a Non-Qualified Stock
Option.
          (w) “Optionee” means the optionee named in an Evidence of Award
evidencing an outstanding Option Right.

A-4



--------------------------------------------------------------------------------



 



          (x) “Option Price” means the purchase price payable on exercise of an
Option Right.
          (y) “Option Right” means the right to purchase Common Shares upon
exercise of an Option granted pursuant to Section 5 or Section 10 of this Plan.
          (z) “Participant” means a person who is selected by the Committee to
receive benefits under this Plan and who is at the time an officer or other key
employee of the Company or any one or more of its Subsidiaries, or who has
agreed to commence serving in any of such capacities within 90 days of the Date
of Grant, and will also include each Non-Employee Director who receives Common
Shares or an award of Option Rights, Appreciation Rights, Restricted Stock,
Restricted Stock Units or other Awards under this Plan. The term “Participant”
shall also include any director emeritus and any person who provides services to
the Company or a Subsidiary that are equivalent to those typically provided by
an employee and who is selected by the Committee to receive benefits under the
Plan.
          (aa) “Performance Period” means, in respect of a Performance Share or
Performance Unit, a period of time established pursuant to Section 9 of this
Plan within which the Management Objectives relating to such Performance Share
or Performance Unit are to be achieved.
          (bb) “Performance Share” means a bookkeeping entry that records the
equivalent of one Common Share awarded pursuant to Section 9 of this Plan.
          (cc) “Performance Unit” means a bookkeeping entry awarded pursuant to
Section 9 of this Plan that records a unit equivalent to $1.00 or such other
value as is determined by the Committee.
          (dd) “Person” means any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act).
          (ee) “Plan” means this Kaiser Aluminum Corporation Amended and
Restated 2006 Equity and Performance Incentive Plan.
          (ff) “Restricted Stock” means Common Shares granted or sold pursuant
to Section 7 or Section 10 of this Plan as to which neither the substantial risk
of forfeiture nor the prohibition on transfers has expired.
          (gg) “Restriction Period” means the period of time during which
Restricted Stock Units are subject to a substantial risk of forfeiture (based on
the passage of time, the achievement of Management Objectives, or upon the
occurrence of other events as determined by the Committee, in its discretion),
as provided in Section 8 or Section 10 of this Plan.
          (hh) “Restricted Stock Unit” means an Award made pursuant to Section 8
or Section 10 of this Plan of the right to receive Common Shares or cash at the
end of a specified period.

A-5



--------------------------------------------------------------------------------



 



          (ii) “Spread” means the excess of the Market Value per Share on the
date when an Appreciation Right is exercised, or on the date when Option Rights
are surrendered in payment of the Option Price of other Option Rights, over the
Option Price or Base Price provided for in the related Option Right or
Free-Standing Appreciation Right, respectively.
          (jj) “Subsidiary” means a corporation, company or other entity
(i) more than 50 percent of whose outstanding shares or securities (representing
the right to vote for the election of directors or other managing authority)
are, or (ii) which does not have outstanding shares or securities (as may be the
case in a partnership, joint venture or unincorporated association), but more
than 50 percent of whose ownership interest representing the right generally to
make decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company, except that for purposes of determining
whether any person may be a Participant for purposes of any grant of Incentive
Stock Options, “Subsidiary” means any corporation in which at the time the
Company owns or controls, directly or indirectly, more than 50 percent of the
total combined voting power represented by all classes of stock issued by such
corporation.
          (kk) “Tandem Appreciation Right” means an Appreciation Right granted
pursuant to Section 6 or Section 10 of this Plan that is granted in tandem with
an Option Right.
     3. Effective Date.
          The Plan was originally effective as of July 6, 2006 (the “Effective
Date”), which was the effective date for the Second Amended Joint Plan of
Reorganization of Kaiser Aluminum Corporation, Kaiser Aluminum & Chemical
Corporation and Certain of Their Debtor Affiliates, as modified. Following the
Effective Date, the Board amended and restated the Plan in its entirety
effective as of February 6, 2008, again effective as of June 2, 2009 and again
effective as of March 1, 2010. On June 1, 2010, the Board amended and restated
the Plan in its entirety to read as set forth herein, with such amendment and
restatement to be effective as of the date the Plan as so amended and restated
is approved by the Company’s stockholders.
     4. Shares Available Under the Plan.
          (a) Subject to adjustment as provided in Section 13 of this Plan, the
number of Common Shares that may be issued or transferred (i) upon the exercise
of Option Rights or Appreciation Rights, (ii) as Restricted Stock and released
from substantial risks of forfeiture thereof, (iii) as Restricted Stock Units,
(iv) in payment of Performance Shares or Performance Units that have been
earned, (v) as Awards to Non-Employee Directors, or (vi) as Awards contemplated
by Section 11 of this Plan will not exceed in the aggregate 2,722,222 shares.
Any shares relating to Awards that expire or are forfeited or are cancelled
shall again be available for issuance under the Plan. Common Shares covered by
an Award granted under the Plan shall not be counted as used unless and until
they are actually issued and delivered to a Participant. Without limiting the
generality of the foregoing, upon payment in cash of the benefit provided by any
Award granted under the Plan, any Common Shares that were covered by that Award
will be available for issue or transfer hereunder. Notwithstanding anything to
the contrary contained herein: (a) shares tendered in payment of the Option
Price of an Option Right shall not be added to the aggregate plan limit
described above; (b) shares withheld by the Company to satisfy the

A-6



--------------------------------------------------------------------------------



 



tax withholding obligation shall not be added to the aggregate plan limit
described above; (c) shares that are repurchased by the Company with Option
Right proceeds shall not be added to the aggregate plan limit described above;
and (d) all shares covered by an Appreciation Right, to the extent that it is
exercised and whether or not shares are actually issued to the Participant upon
exercise of the right, shall be considered issued or transferred pursuant to the
Plan. Such shares may be shares of original issuance or treasury shares or a
combination of the foregoing.
          (b) If, under this Plan, a Participant has given up the right to
receive compensation in exchange for Common Shares based on fair market value,
such Common Shares will count against the number of shares available in Section
4(a) above.
          (c) Notwithstanding anything in this Section 4 or elsewhere in this
Plan to the contrary and subject to adjustment as provided in Section 13 of this
Plan, (i) the aggregate number of Common Shares actually issued or transferred
by the Company upon the exercise of Incentive Stock Options will not exceed
2,722,222 Common Shares; (ii) no Participant will be granted Option Rights,
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares, Performance Units or other Awards under Section 11 of this Plan, in the
aggregate, for more than 500,000 Common Shares during any calendar year;
(iii) the number of shares issued as Restricted Stock, Restricted Stock Units,
Performance Shares and Performance Units and other Awards under Section 11 of
this Plan (after taking into account any forfeitures and cancellations) will not
in the aggregate exceed 2,722,222 Common Shares.
          (d) Notwithstanding any other provision of this Plan to the contrary,
in no event will any Participant in any calendar year receive an Award of
Performance Shares, Performance Units or other Awards under Section 11 of this
Plan having an aggregate maximum value, determined as of their respective Dates
of Grant, in excess of $5 million.
     5. Option Rights. The Committee may, from time to time and upon such terms
and conditions as it may determine, authorize the granting to Participants of
options to purchase Common Shares. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:
          (a) Each grant will specify the number of Common Shares to which it
pertains, subject to the limitations set forth in Section 4 of this Plan.
          (b) Each grant will specify an Option Price per share, which may not
be less than the Market Value per Share on the Date of Grant; provided, however,
in the case of Incentive Stock Options granted to an employee owning stock
possessing more than 10% of the total combined voting power of all classes of
shares of the Company or one of its Subsidiaries (a “10% Shareholder”) the
Option Price per share shall not be less than 110% of the Market Value per Share
on the Date of Grant. Notwithstanding any other provision of this Plan to the
contrary, no grant of an Option will specify an Option Price per share that is
less than the par value of the Common Shares for which such Option is
exercisable.
          (c) Each grant will specify whether the Option Price will be payable
(i) in cash or by check acceptable to the Company or by wire transfer of
immediately available funds, (ii) by the actual or constructive transfer to the
Company of Common Shares owned by the

A-7



--------------------------------------------------------------------------------



 



Optionee for at least 6 months (or other consideration authorized pursuant to
Section 5(d)) having a value at the time of exercise equal to the total Option
Price, (iii) by a combination of such methods of payment, or (iv) by such other
methods as may be approved by the Committee; provided, however, that the payment
method described in clause (ii) will not be available at any time that the
Company is prohibited from purchasing or otherwise acquiring Common Shares.
          (d) The Committee may determine, at or after the Date of Grant, that
payment of the Option Price of any Option Right (other than an Incentive Stock
Option) may also be made in whole or in part in the form of Restricted Stock or
other Common Shares that are forfeitable or subject to restrictions on transfer,
or in the form of Restricted Stock Units; provided, however, that this payment
method will not be available at any time that the Company is prohibited from
purchasing or otherwise acquiring Common Shares. Unless otherwise determined by
the Committee at or after the Date of Grant, whenever any Option Price is paid
in whole or in part by means of any of the forms of consideration specified in
this Section 5(d), the Common Shares received upon the exercise of the Option
Rights will be subject to such risks of forfeiture or restrictions on transfer
as may correspond to any that apply to the consideration surrendered, but only
to the extent, determined with respect to the consideration surrendered, of
(i) the number of shares or Performance Shares, (ii) the Spread of any
unexercisable portion of Option Rights, or (iii) the stated value of Performance
Units.
          (e) To the extent permitted by law, any grant may provide for deferred
payment of the Option Price from the proceeds of sale through a bank or broker
on a date satisfactory to the Company of some or all of the shares to which such
exercise relates.
          (f) Successive grants may be made to the same Participant whether or
not any Option Rights previously granted to such Participant remain unexercised.
          (g) Each grant will specify the period or periods of continuous
service by the Optionee with the Company or any Subsidiary that is necessary
before the Option Rights or installments thereof will become exercisable and may
provide for the earlier exercise of such Option Rights in the event of
termination of employment of the Participant, whether by retirement, death,
disability or otherwise, or a Change in Control.
          (h) Any grant of Option Rights may specify Management Objectives that
must be achieved as a condition to the exercise of such rights.
          (i) Option Rights granted under this Plan may be (i) options,
including, without limitation, Incentive Stock Options that are intended to
qualify under particular provisions of the Code, (ii) options that are not
intended to so qualify, or (iii) combinations of the foregoing. Incentive Stock
Options may only be granted to Participants who meet the definition of
“employees” under Section 3401(c) of the Code.
          (j) The Committee may, at or after the Date of Grant of any Option
Rights (other than Incentive Stock Options), provide for the payment of dividend
equivalents to the Optionee on either a current or deferred or contingent basis
or may provide that such equivalents will be credited against the Option Price.

A-8



--------------------------------------------------------------------------------



 



          (k) The exercise of an Option Right will result in the cancellation on
a share-for-share basis of any Tandem Appreciation Right authorized under
Section 6 of this Plan.
          (l) No Option Right will be exercisable more than 10 years from the
Date of Grant; provided that, in the case of Incentive Stock Options granted to
10% Shareholders, no such Option Right shall be exercisable more than 5 years
from the Date of Grant.
          (m) The Committee reserves the discretion at or after the Date of
Grant to provide for (i) the payment of a cash bonus at the time of exercise;
and (ii) the right to tender in satisfaction of the Option Price nonforfeitable,
unrestricted Common Shares, which are already owned by the Optionee for a period
of at least 6 months and have a value at the time of exercise that is equal to
the Option Price.
          (n) The Committee may substitute, without receiving Participant
permission, Appreciation Rights paid only in Common Shares (or Appreciation
Rights paid in Common Shares or cash at the Committee’s discretion) for
outstanding Options; provided, however, that the terms of the substituted
Appreciation Rights are the same as the terms for the Options and the difference
between the Market Value per Share of the underlying Common Shares and the Base
Price of the Appreciation Rights is equivalent to the difference between the
Market Value per Share of the underlying Common Shares and the Option Price of
the Options.
          (o) Each grant of Option Rights will be evidenced by an Evidence of
Award. Each Evidence of Award shall be subject to the Plan and will contain such
terms and provisions, consistent with this Plan, as the Committee may approve.
     6. Appreciation Rights.
          (a) The Committee may authorize the granting (i) to any Optionee, of
Tandem Appreciation Rights in respect of Option Rights granted hereunder, and
(ii) to any Participant, of Free-Standing Appreciation Rights. A Tandem
Appreciation Right will be a right of the Optionee, exercisable by surrender of
the related Option Right, to receive from the Company an amount determined by
the Committee, which will be expressed as a percentage of the Spread (not
exceeding 100 percent) at the time of exercise. Tandem Appreciation Rights may
be granted at any time prior to the exercise or termination of the related
Option Rights; provided, however, that a Tandem Appreciation Right awarded in
relation to an Incentive Stock Option must be granted concurrently with such
Incentive Stock Option. A Free-Standing Appreciation Right will be a right of
the Participant to receive from the Company an amount determined by the
Committee, which will be expressed as a percentage of the Spread (not exceeding
100 percent) at the time of exercise.
          (b) Each grant of Appreciation Rights may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

  (i)   Any grant may specify that the amount payable on exercise of an
Appreciation Right may be paid by the Company in cash, in Common Shares or in
any combination thereof and may either grant to the

A-9



--------------------------------------------------------------------------------



 



      Participant or retain in the Committee the right to elect among those
alternatives.

  (ii)   Any grant may specify that the amount payable on exercise of an
Appreciation Right may not exceed a maximum specified by the Committee at the
Date of Grant.     (iii)   Any grant may specify waiting periods before exercise
and permissible exercise dates or periods.     (iv)   Any grant may specify that
such Appreciation Right may be exercised only in the event of, or earlier in the
event of, termination of employment of the Participant, whether by retirement,
death, disability or otherwise, or a Change in Control.     (v)   Any grant may
provide for the payment to the Participant of dividend equivalents thereon in
cash or Common Shares on a current, deferred or contingent basis.     (vi)   Any
grant of Appreciation Rights may specify Management Objectives that must be
achieved as a condition of the exercise of such Appreciation Rights.     (vii)  
Each grant of Appreciation Rights will be evidenced by an Evidence of Award,
which Evidence of Award will describe such Appreciation Rights, identify the
related Option Rights (if applicable), and contain such other terms and
provisions, consistent with this Plan, as the Committee may approve.

          (c) Any grant of Tandem Appreciation Rights will provide that such
Tandem Appreciation Rights may be exercised only (i) at a time when the related
Option Right is also exercisable and the Spread is positive and (ii) by
surrender of the related Option Right for cancellation.
          (d) Regarding Free-Standing Appreciation Rights only:

  (i)   Each grant will specify in respect of each Free-Standing Appreciation
Right a Base Price, which will be equal to or greater than the Market Value per
Share on the Date of Grant;     (ii)   Successive grants may be made to the same
Participant regardless of whether any Free-Standing Appreciation Rights
previously granted to the Participant remain unexercised; and     (iii)   No
Free-Standing Appreciation Right granted under this Plan may be exercised more
than 10 years from the Date of Grant.

A-10



--------------------------------------------------------------------------------



 



     7. Restricted Stock. The Committee may also authorize the grant or sale of
Restricted Stock to Participants. Each such grant or sale may utilize any or all
of the authorizations, and will be subject to all of the requirements, contained
in the following provisions:
          (a) Each such grant or sale will constitute an immediate transfer of
the ownership of Common Shares to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to.
          (b) Each such grant or sale may be made without additional
consideration or in consideration of a payment by such Participant that is less
than the Market Value per Share at the Date of Grant. Notwithstanding any other
provision of this Plan to the contrary, each grant or sale of Restricted Stock
to a Participant will be made for such consideration as is required by
applicable law in order to ensure that such Restricted Stock is validly issued,
fully paid and nonassessable upon such grant or sale.
          (c) Except as provided in Section 10, each such grant or sale will
provide that the Restricted Stock covered by such grant or sale will be subject
to a “substantial risk of forfeiture” within the meaning of Section 83 of the
Code for a period of not less than one year to be determined by the Committee at
the Date of Grant and may provide for the earlier lapse of such substantial risk
of forfeiture in the event of termination of employment of the Participant,
whether by retirement, death, disability or otherwise, or a Change in Control.
          (d) Each such grant or sale will provide that during the period for
which such substantial risk of forfeiture is to continue, the transferability of
the Restricted Stock will be prohibited or restricted in the manner and to the
extent prescribed by the Committee at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Stock to a continuing
substantial risk of forfeiture in the hands of any transferee).
          (e) Subject to Section 7(c) of this Plan, any grant of Restricted
Stock may specify Management Objectives that, if achieved, will result in
termination or early termination of the restrictions applicable to such
Restricted Stock. Each grant may specify in respect of such Management
Objectives a minimum acceptable level of achievement and may set forth a formula
for determining the number of shares of Restricted Stock on which restrictions
will terminate if performance is at or above the minimum level, but falls short
of full achievement of the specified Management Objectives.
          (f) Any such grant or sale of Restricted Stock may require that any or
all dividends or other distributions paid thereon during the period of such
restrictions be automatically reinvested in additional shares of Restricted
Stock, which may be subject to the same restrictions as the underlying Award.
          (g) Each grant or sale of Restricted Stock will be evidenced by an
Evidence of Award and will contain such terms and provisions, consistent with
this Plan, as the Committee may approve. Unless otherwise directed by the
Committee, all certificates representing shares of

A-11



--------------------------------------------------------------------------------



 



Restricted Stock will be held in custody by the Company until all restrictions
thereon have lapsed, together with a stock power or powers executed by the
Participant in whose name such certificates are registered, endorsed in blank
and covering such shares.
     8. Restricted Stock Units. The Committee may also authorize the granting or
sale of Restricted Stock Units to Participants. Each such grant or sale may
utilize any or all of the authorizations, and will be subject to all of the
requirements, contained in the following provisions:
          (a) Each such grant or sale will constitute the agreement by the
Company to deliver Common Shares or cash to the Participant in the future in
consideration of the performance of services, but subject to the fulfillment of
such conditions (which may include the achievement of Management Objectives)
during the Restriction Period as the Committee may specify. Each grant may
specify in respect of such Management Objectives a minimum acceptable level of
achievement and may set forth a formula for determining the number of Restricted
Stock Units on which restrictions will terminate if performance is at or above
the minimum level, but falls short of full achievement of the specified
Management Objectives.
          (b) Each such grant or sale may be made without additional
consideration or in consideration of a payment by such Participant that is less
than the Market Value per Share at the Date of Grant. Notwithstanding any other
provision of this Plan to the contrary, each grant or sale of Restricted Stock
Units to a Participant will be made for such consideration as is required by
applicable law in order to ensure that any Common Shares delivered by the
Company pursuant thereto are validly issued, fully paid and nonassessable when
so delivered.
          (c) Except as provided in Section 10, each such grant or sale will be
subject to a Restriction Period of not less than one year, as determined by the
Committee at the Date of Grant, and may provide for the earlier lapse or other
modification of such Restriction Period in the event of termination of
employment of the Participant, whether by retirement, death, disability or
otherwise, or a Change in Control.
          (d) During the Restriction Period, the Participant will have no right
to transfer any rights under his or her Award and will have no rights of
ownership in the Restricted Stock Units and will have no right to vote them, but
the Committee may, at or after the Date of Grant, authorize the payment of
dividend equivalents on such Restricted Stock Units on either a current or
deferred or contingent basis, either in cash or in additional Common Shares.
          (e) Each grant or sale of Restricted Stock Units will be evidenced by
an Evidence of Award and will contain such terms and provisions, consistent with
this Plan, as the Committee may approve.
     9. Performance Shares and Performance Units. The Committee may also
authorize the granting of Performance Shares and Performance Units that will
become payable to a Participant upon achievement of specified Management
Objectives during the Performance Period. Each such grant may utilize any or all
of the authorizations, and will be subject to all of the requirements, contained
in the following provisions:

A-12



--------------------------------------------------------------------------------



 



          (a) Each grant will specify the number of Performance Shares or
Performance Units to which it pertains, which number may be subject to
adjustment to reflect changes in compensation or other factors, provided,
however, that no such adjustment will be made in the case of a Covered Employee
where such action would result in the loss of the otherwise available exemption
of the Award under Section 162(m) of the Code.
          (b) The Performance Period with respect to each Performance Share or
Performance Unit will be such period of time (not less than one year) as will be
determined by the Committee at the time of grant, which may be subject to
earlier lapse or other modification in the event of termination of employment of
the Participant, whether by retirement, death, disability or otherwise, or a
Change in Control.
          (c) Each grant of Performance Shares or Performance Units will specify
Management Objectives which, if achieved, will result in payment or early
payment of the Award, and each grant may specify in respect of such specified
Management Objectives a minimum acceptable level or levels of achievement and
will set forth a formula for determining the number of Performance Shares or
Performance Units that will be earned if performance is at or above the minimum
level, but falls short of maximum achievement of the specified Management
Objectives. The grant of Performance Shares or Performance Units will specify
that, before the Performance Shares or Performance Units will be earned and
paid, the Committee must certify that the Management Objectives have been
satisfied.
          (d) Each grant will specify the time and manner of payment of
Performance Shares or Performance Units that have been earned. Any grant may
specify that the amount payable with respect thereto may be paid by the Company
in cash, in Common Shares or in any combination thereof and may either grant to
the Participant or retain in the Committee the right to elect among those
alternatives.
          (e) Any grant of Performance Shares may specify that the amount
payable with respect thereto may not exceed a maximum specified by the Committee
at the Date of Grant. Any grant of Performance Units may specify that the amount
payable or the number of Common Shares issued with respect thereto may not
exceed maximums specified by the Committee at the Date of Grant.
          (f) The Committee may, at or after the Date of Grant of Performance
Shares, provide for the payment of dividend equivalents to the holder thereof on
either a current or deferred or contingent basis, either in cash or in
additional Common Shares.
          (g) Each grant of Performance Shares or Performance Units will be
evidenced by an Evidence of Award and will contain such terms and provisions,
consistent with this Plan, as the Committee may approve.
     10. Awards to Non-Employee Directors. The Board may, from time to time and
upon such terms and conditions as it may determine, authorize the granting to
Non-Employee Directors of Option Rights, Appreciation Rights or other Awards
contemplated by Section 11 of this Plan and may also authorize the grant or sale
of Common Shares, Restricted Stock or Restricted Stock Units to Non-Employee
Directors.

A-13



--------------------------------------------------------------------------------



 



          (a) Each grant of Option Rights awarded pursuant to this Section 10
will be upon terms and conditions consistent with Section 5 of this Plan and
will be evidenced by an Evidence of Award in such form as will be approved by
the Board. Each grant will specify an Option Price per share, which will not be
less than the Market Value per Share on the Date of Grant. Each such Option
Right granted under the Plan will expire not more than 10 years from the Date of
Grant and will be subject to earlier termination as hereinafter provided. Unless
otherwise determined by the Board, such Option Rights will be subject to the
following additional terms and conditions:

  (i)   Each grant will specify the number of Common Shares to which it
pertains, subject to the limitations set forth in Section 4 of this Plan.    
(ii)   If a Non-Employee Director subsequently becomes an employee of the
Company or a Subsidiary while remaining a member of the Board, any Option Rights
held under the Plan by such individual at the time of such commencement of
employment will not be affected thereby.     (iii)   Option Rights may be
exercised by a Non-Employee Director only upon payment to the Company in full of
the Option Price of the Common Shares to be delivered. Such payment will be made
in cash or in Common Shares then owned by the Optionee for at least 6 months, or
in a combination of cash and such Common Shares.

          (b) Non-Employee Directors, pursuant to this Section 10, may be
awarded, or may be permitted to elect to receive, pursuant to procedures
established by the Board, all or any portion of their annual retainer, meeting
fees or other fees in Common Shares in lieu of cash.
          (c) Each grant or sale of Appreciation Rights pursuant to this
Section 10 will be upon terms and conditions consistent with Section 6 of this
Plan.
          (d) Each grant or sale of Restricted Stock pursuant to this Section 10
will be upon terms and conditions consistent with Section 7 (other than in
Section 7(c) thereof) of this Plan.
          (e) Each grant or sale of Restricted Stock Units pursuant to this
Section 10 will be upon terms and conditions consistent with Section 8 (other
than Section 8(c) thereof) of this Plan.
          (f) Non-Employee Directors may be granted, sold, or awarded other
Awards as contemplated by Section 11 of this Plan; provided that such other
Awards are granted by the Board.
     11. Other Awards.
          (a) The Committee may, subject to limitations under applicable law,
grant to any Participant such other Awards that may be denominated or payable
in, valued in whole or in part by reference to, or otherwise based on, or
related to, Common Shares, or Management Objectives or other factors that may
influence the value of such shares, including, without

A-14



--------------------------------------------------------------------------------



 



limitation, convertible or exchangeable debt securities, other rights
convertible or exchangeable into Common Shares, purchase rights for Common
Shares, Awards with value and payment contingent upon performance of the Company
or specified Subsidiaries, affiliates or other business units thereof,
achievement of Management Objectives or other factors designated by the
Committee, and Awards valued by reference to the book value of Common Shares or
the value of securities of, or the performance of specified Subsidiaries or
affiliates or other business units of the Company or the achievement of
Management Objectives. The Committee shall determine the terms and conditions of
such Awards. Common Shares delivered pursuant to an Award in the nature of a
purchase right granted under this Section 11 shall be purchased for such
consideration, paid for at such time, by such methods, and in such forms,
including, without limitation, cash, Common Shares, other Awards, notes or other
property, as the Committee shall determine.
          (b) Cash awards, as an element of or supplement to any other Award
granted under this Plan, may also be granted pursuant to this Section 11.
          (c) The Committee may grant Common Shares as a bonus, or may grant
other Awards in lieu of obligations of the Company or a Subsidiary to pay cash
or deliver other property under this Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Committee.
     12. Transferability.
          (a) Except as provided in Section 12(b) and 12(c) below, no Option
Right, Appreciation Right or other derivative security or Award granted under
the Plan shall be transferable by the Participant except by will or the laws of
descent and distribution. Except as otherwise determined by the Committee,
Option Rights and Appreciation Rights will be exercisable during the
Participant’s lifetime only by him or her or, in the event of the Participant’s
legal incapacity to do so, by his or her guardian or legal representative acting
on behalf of the Participant in a fiduciary capacity under state law and/or
court supervision.
          (b) Notwithstanding Section 12(a) above, to the extent authorized in
an Evidence of Award, an Option Right (excluding Incentive Stock Options),
Appreciation Right or other derivative security or Award granted under the Plan
may be transferable upon the death of the Participant, without payment of
consideration therefor, to any one or more family members (as defined in the
General Instructions to Form S-8 under the Securities Act of 1933, as amended)
of the Participant, as may have been designated in writing by the Participant by
means of a form of beneficiary designation approved by the Company. Such
beneficiary designation may be made at any time by the Participant and shall be
effective when it is filed, prior to the death of the Participant, with the
Company. Any beneficiary designation may be changed by the filing of a new
beneficiary designation, which will cancel any beneficiary designation
previously filed with the Company.
          (c) Notwithstanding Section 12(a) above, to the extent authorized in
an Evidence of Award, an Option Right (excluding Incentive Stock Options),
Appreciation Right or other derivative security or Award granted under the Plan
may be transferable by the Participant without payment of consideration
therefor, to any one or more family members (as defined in the

A-15



--------------------------------------------------------------------------------



 



General Instructions to Form S-8 under the Securities Act of 1933, as amended)
of the Participant; provided, however, that such transfer will not be effective
until notice of such transfer is delivered to the Company; and provided,
further, however, that any such transferee is subject to the same terms and
conditions hereunder as the Participant.
          (d) The Committee, or the Board in the case of Awards under or
governed by Section 10 of this Plan, may specify at the Date of Grant that part
or all of the Common Shares that are (i) to be issued or transferred by the
Company upon the exercise of Option Rights or Appreciation Rights, upon the
termination of the Restriction Period applicable to Restricted Stock Units or
upon payment under any grant of Performance Shares or Performance Units or
(ii) no longer subject to the substantial risk of forfeiture and restrictions on
transfer referred to in Section 7 of this Plan, will be subject to further
restrictions on transfer.
     13. Adjustments.
          (a) The Committee will make or provide for such adjustments in the
numbers of Common Shares covered by outstanding Option Rights, Appreciation
Rights, Restricted Stock Units, Performance Shares and Performance Units granted
hereunder and, if applicable, in the number of Common Shares covered by other
Awards granted pursuant to Section 11 hereof, in the Option Price and Base Price
provided in outstanding Appreciation Rights, and in the kind of shares covered
thereby, as the Committee, in its sole discretion, exercised in good faith,
determines is equitably required to prevent dilution or enlargement of the
rights of Participants or Optionees that otherwise would result from (a) any
stock dividend, stock split, combination of shares, extraordinary cash dividend,
recapitalization or other change in the capital structure of the Company,
(b) any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing
(collectively, an “Event”). Moreover, in the case of such an Event, the
Committee, in its discretion and without the consent of any Participant, may
provide in substitution for any or all outstanding Awards under this Plan such
alternative consideration (including cash) or take such other action as it, in
good faith, may determine to be equitable in the circumstances, including, but
not limited to, causing such Awards to become exercisable (whether or not
vested) as to all shares covered thereby for at least ten (10) days prior to any
such Event, and may require in connection with any such substitution the
surrender of all replaced Awards. The Committee will also make or provide for
such adjustments in the numbers of shares specified in Section 4 of this Plan as
the Committee, in its sole discretion, exercised in good faith, determines is
appropriate to reflect any Event described in this Section 13; provided,
however, that any such adjustment will be made in accordance with Section 409A
of the Code and, with respect to Incentive Stock Options, any such adjustment
shall be made only if and to the extent that such adjustment would not cause any
Option Right intended to qualify as an Incentive Stock Option to fail so to
qualify.
          (b) The existence of the Plan, the Evidence of Award agreements and
the Awards granted hereunder shall not affect or restrict in any way the right
or power of the Company or the shareholders of the Company to make or authorize
any adjustment, recapitalization, reorganization or other change in the
Company’s capital structure or its business, any merger or consolidation of the
Company, any issue of stock or of options, warrants

A-16



--------------------------------------------------------------------------------



 



or rights to purchase stock or of bonds, debentures, preferred or prior
preference stocks whose rights are superior to or affect the Common Shares or
the rights thereof or which are convertible into or exchangeable for Common
Shares, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.
     14. Change in Control. The Committee may prescribe in an Evidence of Award
that (a) a “Change in Control” will result in acceleration of the time at which
(b) an Option Right, Appreciation Right or other Award may be exercised, (c) the
substantial risk of forfeiture or prohibition or restriction on transfer will
lapse, (d) the Restriction Period will end, (e) Performance Shares or
Performance Units will be deemed to have been fully earned, or (f) a transfer
restriction will terminate.
     15. Fractional Shares. The Company will not be required to issue any
fractional Common Shares pursuant to this Plan. The Committee may provide for
the elimination of fractions or for the settlement of fractions in cash.
     16. Withholding Taxes. To the extent that the Company is required to
withhold federal, state, local or foreign taxes in connection with any payment
made or benefit realized by a Participant or other person under this Plan, and
the amounts available to the Company for such withholding are insufficient, it
will be a condition to the receipt of such payment or the realization of such
benefit that the Participant or such other person make arrangements satisfactory
to the Company for payment of the balance of such taxes required to be withheld,
which arrangements (in the discretion of the Committee) may include
relinquishment of a portion of such benefit.
     17. Foreign Employees. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for Awards to Participants who are foreign nationals or who are
employed by the Company or any Subsidiary outside of the United States of
America or who provide services to the Company under an agreement with a foreign
nation or agency, as the Committee may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom. Moreover, the
Committee may approve such supplements to or amendments, restatements or
alternative versions of this Plan as it may consider necessary or appropriate
for such purposes, without thereby affecting the terms of this Plan as in effect
for any other purpose, and the Secretary or other appropriate officer of the
Company may certify any such document as having been approved and adopted in the
same manner as this Plan. No such special terms, supplements, amendments or
restatements, however, will include any provisions that are inconsistent with
the terms of this Plan as then in effect unless this Plan could have been
amended to eliminate such inconsistency without further approval by the
shareholders of the Company.
     18. Administration of the Plan.
          (a) This Plan will be administered by the Committee, which may from
time to time delegate all or any part of its authority under this Plan to a
subcommittee of the Committee, as constituted from time to time. To the extent
of any such delegation, references in this Plan to the Committee will be deemed
to be references to such subcommittee. A majority of the

A-17



--------------------------------------------------------------------------------



 



Committee (or subcommittee) will constitute a quorum, and the action of the
members of the Committee (or subcommittee) present at any meeting at which a
quorum is present, or acts unanimously approved in writing, will be the acts of
the Committee (or subcommittee).
          (b) The interpretation and construction by the Committee of any
provision of this Plan or of any agreement, notification or document evidencing
the grant of Option Rights, Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units or other Awards pursuant to
Section 11 of this Plan and any determination by the Committee pursuant to any
provision of this Plan or of any such agreement, notification or document will
be final and conclusive. Members of the Committee and any officer or employee of
the Company or any Subsidiary acting at the direction of, or on behalf of, the
Committee shall not be personally liable for any action or determination taken
or made in good faith with respect to the Plan and shall, to the extent
permitted by law, be fully indemnified by the Company with respect to any such
action or determination.
          (c) The Committee or, to the extent of any delegation as provided in
Section 18(a), a subcommittee, may delegate to one or more of its members or to
one or more officers of the Company, or to one or more agents or advisors, such
administrative duties or powers as it may deem advisable, and the Committee, the
subcommittee, or any person to whom duties or powers have been delegated as
aforesaid, may employ one or more persons to render advice with respect to any
responsibility the Committee, the subcommittee or such person may have under the
Plan. To the extent permitted by applicable law, the Committee or the
subcommittee may, by resolution, authorize one or more officers of the Company
to do one or both of the following on the same basis as the Committee or the
subcommittee: (i) designate employees to be recipients of Awards under this
Plan; and (ii) determine the size of any such Awards; provided, however, that
(A) the Committee or the subcommittee shall not delegate such responsibilities
to any such officer for Awards granted to an employee who is an officer,
Director, or more than 10% beneficial owner of any class of the Company’s equity
securities that is registered pursuant to Section 12 of the Exchange Act, as
determined by the Board in accordance with Section 16 of the Exchange Act;
(B) the resolution providing for such authorization sets forth the total number
of Common Shares such officer(s) may grant; and (C) the officer(s) shall report
periodically to the Committee or the subcommittee, as the case may be, regarding
the nature and scope of the Awards granted pursuant to the authority delegated.
     19. Amendments, Etc.
          (a) The Board may at any time and from time to time amend the Plan in
whole or in part; provided, however, that any amendment which must be approved
by the shareholders of the Company in order to comply with applicable law or the
rules of the principal securities exchange, association or quotation system upon
which the Common Shares are traded or quoted will not be effective unless and
until such approval has been obtained.
          (b) The Committee will not, without the further approval of the
shareholders of the Company, authorize the amendment of any outstanding Option
Right or Appreciation Right to reduce the Option Price or Base Price.
Furthermore, no Option Right will be cancelled and replaced with Awards having a
lower Option Price without further approval of the shareholders of the Company.
This Section 19(b) is intended to prohibit the repricing of

A-18



--------------------------------------------------------------------------------



 



“underwater” Option Rights and will not be construed to prohibit the adjustments
provided for in Section 13 of this Plan.
          (c) The Committee may condition the grant of any Award or combination
of Awards authorized under this Plan on the surrender or deferral by the
Participant of his or her right to receive a cash bonus or other compensation
otherwise payable by the Company or a Subsidiary to the Participant.
          (d) If permitted by Section 409A of the Code, in case of termination
of employment by reason of death, disability or normal or early retirement, or
in the case of unforeseeable emergency or other special circumstances, of a
Participant who holds an Option Right or Appreciation Right not immediately
exercisable in full, or any shares of Restricted Stock as to which the
substantial risk of forfeiture or the prohibition or restriction on transfer has
not lapsed, or any Restricted Stock Units as to which the Restriction Period has
not been completed, or any Performance Shares or Performance Units which have
not been fully earned, or any other Awards made pursuant to Section 11 subject
to any vesting schedule or transfer restriction, or who holds Common Shares
subject to any transfer restriction imposed pursuant to Section 12 of this Plan,
the Committee may, in its sole discretion, accelerate the time at which such
Option Right, Appreciation Right or other Award may be exercised or the time at
which such substantial risk of forfeiture or prohibition or restriction on
transfer will lapse or the time when such Restriction Period will end or the
time at which such Performance Shares or Performance Units will be deemed to
have been fully earned or the time when such transfer restriction will terminate
or may waive any other limitation or requirement under any such Award.
          (e) This Plan will not confer upon any Participant any right with
respect to continuance of employment or other service with the Company or any
Subsidiary, nor will it interfere in any way with any right the Company or any
Subsidiary would otherwise have to terminate such Participant’s employment or
other service at any time.
          (f) To the extent that any provision of this Plan would prevent any
Option Right that was intended to qualify as an Incentive Stock Option from
qualifying as such, that provision will be null and void with respect to such
Option Right. Such provision, however, will remain in effect for other Option
Rights, and there will be no further effect on any provision of this Plan.
          (g) Subject to Section 19(b) hereof, the Committee may amend the terms
of any Award theretofore granted under this Plan prospectively or retroactively,
but subject to Section 13 above no such amendment shall impair the rights of any
Participant without his or her consent. The Board may, in its discretion,
terminate this Plan at any time. Termination of this Plan will not affect the
rights of Participants or their successors under any Awards outstanding
hereunder and not exercised in full on the date of termination.
     20. Detrimental Activity. Any Evidence of Award may provide that if a
Participant, either during employment by the Company or a Subsidiary or within a
specified period after termination of such employment, shall engage in any
Detrimental Activity, and the Committee shall so find, forthwith upon notice of
such finding, the Participant shall:

A-19



--------------------------------------------------------------------------------



 



          (a) Forfeit any Award granted under this Plan then held by the
Participant;
          (b) Return to the Company, in exchange for payment by the Company of
any cash amount actually paid therefor by the Participant (unless such payment
is prohibited by law), all Common Shares that the Participant has not disposed
of that were acquired pursuant to this Plan within a specified period prior to
the date of the commencement of such Detrimental Activity; and
          (c) With respect to any Common Shares so acquired that the Participant
has disposed of, pay to the Company in cash the difference between:

  (i)   any amount actually paid therefor by the Participant pursuant to this
Plan, and     (ii)   the Market Value per Share of the Common Shares on the date
of such acquisition.

To the extent that such amounts are not paid to the Company, the Company may set
off the amounts so payable to it against any amounts that may be owing from time
to time by the Company or a Subsidiary to the Participant, whether as wages,
deferred compensation or vacation pay or in the form of any other benefit or for
any other reason. For purposes of this Section 20, Common Shares that are
Restricted Stock will be deemed to be acquired pursuant to this Plan at such
time as the prohibition on transfer thereof expires and Common Shares that are
issued or delivered in respect of any other Award will be deemed to be acquired
pursuant to this Plan at such time as they are actually issued or delivered to
the Participant.
     21. Compliance with Section 409A of the Code.
          (a) To the extent applicable, this Plan is intended to comply with
Section 409A of the Code and shall be administered, construed and interpreted in
a manner consistent with the requirements for avoiding taxes or penalties under
Section 409A of the Code. To the extent that an Award, issuance and/or payment
is subject to Section 409A of the Code, it shall be awarded and/or issued or
paid in a manner that will comply with Section 409A of the Code, including
proposed, temporary or final regulations or any other guidance issued by the
Secretary of the Treasury and the Internal Revenue Service with respect thereto.
          (b) Notwithstanding any provision of this Plan to the contrary, to the
extent an award is subject to Section 409A of the Code and such award shall be
deemed to be vested or restrictions lapse, expire or terminate, and payment
made, upon the occurrence of a Change in Control and such Change in Control does
not constitute a “change in the ownership or effective control” or a “change in
the ownership or a substantial portion of the assets” of the Company within the
meaning of Section 409A(a)(2)(A)(v) of the Code, then even though such award may
be deemed to be vested or restrictions lapse, expire or terminate upon the
occurrence of the Change in Control or any other provision of this Plan, payment
will be made, to the extent necessary to comply with the provisions of
Section 409A of the Code, to the Participant on the earliest of (i) the
Participant’s “separation from service” with the Company (determined in
accordance with Section 409A of the Code); provided, however, that if the
Participant is a “specified employee” (within the meaning of Section 409A of the
Code), the payment date shall

A-20



--------------------------------------------------------------------------------



 



be the first business day of the seventh month after the date of the
Participant’s separation from service with the Company, (ii) the date payment
otherwise would have been made in the absence of any provisions in the Plan to
the contrary (provided such date is permissible under Section 409A of the Code),
or (iii) the Participant’s death.
     22. Governing Law. The Plan and all grants and Awards and actions taken
thereunder shall be governed by and construed in accordance with the internal
substantive laws of the State of Delaware.
     23. Termination. No Award will be made under this Plan more than 10 years
after the Effective Date (as defined in Section 3 of this Plan), but all Awards
made on or prior to such date will continue in effect thereafter subject to the
terms thereof and of this Plan.
     24. Section 16. It is the intent of the Company that the Plan satisfy, and
be interpreted in a manner that satisfies, the applicable requirements of
Rule 16b-3 as promulgated under Section 16 of the Exchange Act so that
Participants will be entitled to the benefit of Rule 16b-3, or any other rule
promulgated under Section 16 of the Exchange Act, and will not be subject to
short-swing liability under Section 16 of the Exchange Act. Accordingly, if the
operation of any provision of the Plan would conflict with the intent expressed
in this Section 24, such provision to the extent possible shall be interpreted
and/or deemed amended so as to avoid such conflict.
     25. Section 162(m). To the extent the Committee issues any Award which is
intended to be exempt from the application of Section 162(m) of the Code, the
Committee may, without shareholder or grantee approval, amend the Plan (subject
to Section 19(a)) or the relevant Award agreement retroactively or prospectively
to the extent it determines necessary in order to comply with any subsequent
clarification of Section 162(m) of the Code required to preserve the Company’s
federal income tax deduction for compensation paid pursuant to any such Award.
     26. General Provisions.
          (a) No Award under this Plan may be exercised by the holder thereof if
such exercise, and the receipt of cash or stock thereunder, would be, in the
opinion of counsel selected by the Committee, contrary to law or the regulations
of any duly constituted authority having jurisdiction over this Plan.
Notwithstanding any other provision of this Plan to the contrary, each issuance
of Common Shares to a Participant pursuant to the provisions of Section 7, 8, 9,
10 or 11 of this Plan will be made for such consideration having a value that is
not less than the par value of such Common Shares as is required by law in order
to ensure that such Common Shares are validly issued, fully paid and
nonassessable on such issuance.
          (b) Absence on leave approved by a duly constituted officer of the
Company or any of its Subsidiaries shall not be considered interruption or
termination of service of any employee for any purposes of this Plan or Awards
granted hereunder, except that no Awards may be granted to an employee while he
or she is absent on leave.

A-21



--------------------------------------------------------------------------------



 



          (c) No Participant shall have any rights as a shareholder with respect
to any shares subject to Awards granted to him or her under this Plan prior to
the date as of which he or she is actually recorded as the holder of such shares
upon the stock records of the Company.
          (d) If any provision of this Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee, such provisions shall be
construed or deemed amended or limited in scope to conform to applicable laws
or, in the discretion of the Committee, it shall be stricken and the remainder
of the Plan shall remain in full force and effect.

A-22